Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robin L. Goldsmith appeals the district court’s order denying reconsideration of its order accepting the magistrate judge’s recommendation and dismissing his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Goldsmith v. Queen, No. 5:08-cv00171-FPS-JES (N.D. W. Va. Jan. 15, 2010); 2010 WL 55475 (Jan. 4, 2010); 2009 WL 3764520 (Nov. 9, 2009); 2009 WL 1884469 (June 30, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.